Exhibit 10.49
MERGER OF THE
NATCO GROUP
PROFIT SHARING AND SAVINGS PLAN
WITH AND INTO THE
CAMERON INTERNATIONAL CORPORATION
RETIREMENT SAVINGS PLAN


WHEREAS, Cameron International Corporation  (the “Company”) sponsors the Cameron
International Corporation Retirement Savings Plan (the “Cameron Plan”) and the
NATCO Group Profit Sharing and Savings Plan (the “NATCO Plan”); and


WHEREAS, the Company desires that the NATCO Plan be merged with and into the
Cameron Plan, effective as of March 17, 2010;


NOW, THEREFORE, effective as of March 17, 2010 (the “Plan Merger Date”), in
consideration of the foregoing and notwithstanding any provisions of the NATCO
Plan and the Cameron  Plan to the contrary, the NATCO Plan shall be merged with
and into the Cameron Plan as follows:


1.           The NATCO Plan is hereby amended, restated, and merged with and
into the Cameron Plan, with the result that the provisions of the Cameron Plan,
as modified herein, replace in their entirety the provisions of the NATCO Plan.
Any provisions of the Cameron Plan required to have an earlier effective date by
applicable statute and/or regulation shall be effective as of the required
effective date in such statute and/or regulation and shall apply, as of such
required effective date, to the NATCO Plan as if included therein.


2.           Each Participant of the NATCO Plan as of the Plan Merger Date
(“NATCO Participant”), shall become a Member of the Cameron Plan as of such date
if such NATCO Participant is not already a Member of the Cameron Plan as of such
date.


3.           The trustee of the NATCO Plan shall be directed to transfer the
assets of the NATCO Plan to the trustee of the Cameron Plan as soon as
administratively feasible after the Plan Merger Date.  All assets shall be
transferred in cash, except that any Cameron International Corporation common
stock held under the NATCO Plan and any outstanding loans from the NATCO Plan to
NATCO Participants shall be transferred in kind.  In order to ensure an orderly
transition with respect to the transferred assets of the NATCO Plan, the Plan
Administrator may, in its discretion, temporarily prohibit or restrict
withdrawals, loans, execution of, change to, or revocation of a compensation
deferral election, change of investment designation of plan account balances, or
transfer of amounts in accounts from one investment fund to another investment
fund, or other activity as the Plan Administrator deems appropriate; provided
that any such temporary cessation or restriction of such activity shall be in
compliance with applicable law.  In anticipation of the transfer of assets,
prior to the Plan Merger Date, any amounts invested under the NATCO Plan through
the Schwab Personal Choice Retirement Accounts shall be liquidated and invested
in the JP Morgan Stable Value Fund under the NATCO Plan.  Such amounts shall
then be transferred to the trustee of the Cameron Plan in cash at the same time
and in the same manner as the other assets of the NATCO Plan that are being
transferred in cash.  Upon receipt by the trustee of the Cameron Plan of the
assets of the NATCO Plan, the transferred amounts, other than any assets
transferred in kind, shall be temporarily invested in a short-term money market
fund under the Cameron Plan.  As soon as administratively feasible following the
transfer, such amounts shall then be reinvested in accordance with the
respective investment designations of each NATCO Participant under the Cameron
Plan as in effect as of the date such reinvestment is made; provided, however,
that such amounts attributable to accounts of NATCO Participants who do not have
an investment designation in effect under the Cameron Plan as of the date of
such reinvestment shall be reinvested in funds available under the Cameron Plan
(other than the Company Stock Fund) in accordance with the percentages that are
then applicable under the Medium-term Asset Allocation Model under the Cameron
Plan.  Transferred amounts shall remain invested as described in the preceding
sentence until the NATCO Participants make new investment designations with
respect to such amounts in accordance with the provisions of the Cameron Plan as
in effect on the date of such investment designations.

 
 

--------------------------------------------------------------------------------

 





4.           Amounts credited to NATCO Participants’ accounts under the NATCO
Plan shall be credited to corresponding accounts under the Cameron Plan as
follows:


 
(i)
Amounts, if any, credited to a NATCO Participant’s “Before-Tax Account” under
the NATCO Plan shall be credited to such participant’s “Basic Account” under the
Cameron Plan;



 
(ii)
Amounts, if any, credited to a NATCO Participant’s “Employer Matching Account”
under the NATCO Plan shall be credited to such participant’s “Matching Account”
under the Cameron Plan;



 
 (iii)
Amounts, if any, credited to a NATCO Participant’s “Employer Discretionary
Account” under the NATCO Plan shall be credited to such participant’s
“Rollover/Transfer Account” under the Cameron Plan;



 
(iv)
Amounts, if any, credited to a NATCO Participant’s “Employer Contribution
Account” under the NATCO Plan shall be credited to such participant’s “Profit
Sharing Account” under the Cameron Plan;



 
(v)
Amounts, if any, credited to a NATCO Participant’s “Rollover Contribution
Account” under the NATCO Plan shall be credited to such participant’s
“Rollover/Transfer Account” under the Cameron Plan;



 
(vi)
Amounts, if any, credited to a NATCO Participant’s “After-Tax Account” under the
NATCO Plan shall be credited to such participant’s “Supplemental Account” under
the Cameron Plan.



Subaccounts shall be created under the respective Cameron Plan accounts for the
transferred amounts and earnings thereon (the “Grandfathered Subaccounts”) in
order to preserve optional forms of benefit and rights in accordance with
Paragraph 8.


5.           For purposes of determining the Vesting Service under the Cameron
Plan of a NATCO Participant, (a) such NATCO Participant shall be credited with
Vesting Service as of the Plan Merger Date with all Years of Service, if any,
credited to him for vesting purposes under the NATCO Plan as of December 31,
2009, (b) for the period beginning January 1, 2010 and ending on December 31,
2010 (the “Computation Period”), such NATCO Participant shall receive credit
equal to the greater of (i) the Period of Service that would be credited under
the Cameron Plan for vesting purposes for such employee’s service during the
Computation Period and (ii) the service taken into account for the 2010 Plan
Year as of the Plan Merger Date under the method provided in the NATCO Plan for
computing Years of Service for vesting purposes, and (c) for the period from and
after January 1, 2011, such NATCO Participant shall receive credit based solely
upon the provisions of the Cameron Plan for crediting Vesting Service.
 
6.           For purposes of determining the Participation Service under the
Cameron Plan of a NATCO Participant who is a Part Time Employee or a Temporary
Employee, a NATCO Participant will be credited with the number of one-year
Periods of Service with which he was credited under the NATCO Plan as of the
Plan Merger Date.  In addition, for any fractional year of service credited to
him under the NATCO Plan as of the Plan Merger Date, a NATCO Participant will be
credited with, in the computation period which includes the Plan Merger Date, 45
Hours of Service for each week or partial week of such fractional year of
service.
 

 
 

--------------------------------------------------------------------------------

 



 
7.           Immediately after the merger and transfer of assets described in
Paragraphs 1 and 3 above, each NATCO Participant who becomes or continues to be
a Member of the Cameron Plan shall, in the event the Cameron Plan is then
terminated, be entitled to a benefit which is equal to or greater than the
benefit to which such participant would have been entitled under the NATCO Plan
and, if applicable, the Cameron Plan immediately prior to such transfer if the
NATCO Plan and, if applicable, the Cameron Plan had then been terminated.  The
provisions of the preceding sentence shall be construed under applicable federal
regulations pursuant to Section 208 of the Employee Retirement Income Security
Act of 1974, as amended, and Section 414(l) of the Internal Revenue Code of
1986, as amended (the “Code”).


8.           With respect to the Grandfathered Subaccounts of NATCO
Participants, the Cameron Plan shall preserve all optional forms of benefit and
rights required to be preserved pursuant to Section 411(d)(6) of the Code, and
any Treasury regulations issued thereunder, as amended from time to time,
including, but not limited to, the optional forms of benefit and rights
described on Appendix A hereto.


9.           The loan procedures available to Members under Article IX of the
Cameron Plan, shall be applicable to a NATCO Participant’s vested interest in
his Separate Accounts under the Cameron Plan; provided, however, that any loan
made to a NATCO Participant under the NATCO Plan before the Plan Merger Date
shall be administered by the Plan Administrator in accordance with Article XII
of the NATCO Plan and the loan policy adopted pursuant thereto.


11.           The beneficiary designations of each NATCO Participant in effect
under the NATCO Plan on the Plan Merger Date shall remain in effect under the
Cameron Plan unless and until such participant executes a new beneficiary
designation in accordance with the provisions of the Cameron Plan; provided,
however, that all account balances in the Cameron Plan from and after the Plan
Merger Date (including amounts transferred from the NATCO Plan) shall be subject
to any beneficiary designation executed under the Cameron Plan by a NATCO
Participant who was also a Member of the Cameron Plan prior to the Plan Merger
Date, regardless of whether such beneficiary designation was executed before the
Plan Merger Date, unless and until such time as such NATCO Participant executes
a new beneficiary designation form under the Cameron Plan; and provided further,
however, that if the preceding proviso applies to a NATCO Participant, any
beneficiary designation executed by such participant under the NATCO Plan prior
to the Plan Merger Date shall become null and void as of the Plan Merger Date.


12.           To the extent any forfeitures of Employer Contributions under the
NATCO Plan exist as of the Plan Merger Date, such forfeitures shall be applied
to offset Employer contribution obligations for NATCO Participants under the
Cameron Plan.


13.           Each capitalized term used in this instrument shall have the
meaning ascribed to such term under the NATCO Plan or the Cameron Plan, as
applicable, unless otherwise defined herein.

 
 

--------------------------------------------------------------------------------

 



14.           Except to the extent required under applicable law, the benefits
and rights of any NATCO Participant who terminates employment prior to the Plan
Merger Date shall be governed by the terms and provisions of the NATCO Plan as
in effect on the date of such termination of employment.


15.           As to affected individuals, the Cameron Plan is hereby amended to
reflect and incorporate the provisions of this instrument.  Any provision of the
NATCO Plan or the Cameron Plan which is inconsistent with any provision of this
instrument shall be considered to be and hereby is amended by this instrument.


EXECUTED this 4th day of March, 2010, effective for all purposes as provided
above.




CAMERON INTERNATIONAL CORPORATION




By:____________/s/________________________________
Name: ________Joseph H. Mongrain____________________
Title:   ________Vice President, Human Resources__________



 
 

--------------------------------------------------------------------------------

 

APPENDIX A
to
MERGER OF THE
NATCO GROUP
PROFIT SHARING AND SAVINGS PLAN
WITH AND INTO THE
CAMERON INTERNATIONAL CORPORATION
RETIREMENT SAVINGS PLAN


This Appendix A shall apply to the Grandfathered Subaccounts of NATCO
Participants in lieu of certain otherwise applicable provisions of the Cameron
Plan.  To the extent the provisions of this Appendix A conflict with other
provisions of the Cameron Plan, this Appendix A shall control with respect to
the Grandfathered Subaccounts of NATCO Participants.


1.           Rollover/Transfer Account Withdrawals.  In addition to the
withdrawal rights contained in Article VIII of the Cameron Plan, a NATCO
Participant may withdraw at any time all or any part of the portion of his
Grandfathered Subaccount under his Rollover/Transfer Account under the Cameron
Plan that is attributable to amounts transferred from his Rollover Account under
the NATCO Plan and earnings thereon.  However, notwithstanding anything to the
contrary in the Cameron Plan, a NATCO Participant may withdraw the portion of
his Grandfathered Subaccount under his Roller/Transfer Account under the Cameron
Plan that is attributable to amounts transferred from his Employer Discretionary
Account under the NATCO Plan, and earnings thereon, only pursuant to Section 8.2
of the Cameron Plan (Withdrawals After Age 59½) and may not withdraw such
portion of his Grandfathered Subaccount pursuant to Section 8.1 of the Cameron
Plan (Withdrawals Prior to Age 59½).


2.           Vesting of Profit Sharing Account.  Notwithstanding anything to the
contrary in the Cameron Plan, a NATCO Participant shall have a vested interest
in his Grandfathered Subaccount under his Profit Sharing Account under the
Cameron Plan in accordance with the following schedule:


Years of Vesting Service
Vested Percentage
Less than 2 years
0%
2 years
50%
3 years or more
100%


